Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 20, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  Rehearing No. 580                                                                                     Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
                                                                                                                       Justices


  3 Apr 2011

  141695

  PEOPLE OF THE STATE OF MICHIGAN,
           Plaintiff-Appellant/
           Cross-Appellee,
                                                                     SC: 141695
  v                                                                  COA: 288855
                                                                     Lenawee CC: 08-013500-FH
  EDWARD MICHAEL KOWALSKI,
          Defendant-Appellee/
          Cross-Appellant.

  _______________________________________


        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 20, 2011                  _________________________________________
                                                                                Clerk